Citation Nr: 0701106	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-03 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include dermatitis and or eczema.

2.  Entitlement to service connection for a migraine headache 
disorder.

3.  Entitlement to service connection for coronary artery and 
hypertensive vascular disease. 

4.  Entitlement to service connection for an eye disorder. 

5.  Entitlement to service connection for a lumbar disorder. 

6.  Entitlement to service connection for a sciatic disorder 

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for a temporomandibular 
disorder. 

9.  Entitlement to service connection for a knee disorder. 

10.  Entitlement to service connection for otitis media. 

11.  Entitlement to service connection for sinusitis and 
rhinitis.

12.  Entitlement to service connection for a right shoulder 
disorder.

13.  Entitlement to an increased evaluation for post 
traumatic stress disorder, currently evaluated as 70 percent 
disabling.

14  Entitlement to an increased evaluation for residuals of a 
left clavicle and scapula disorder, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran performed verified active duty from January 1967 
to September 1972.  His DD Form 214 reflects an additional 
one year and two months of additional active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the veteran informed VA that he had moved.  
He further noted that he had previously requested a 
videoconference hearing, and that in light of his move he was 
requesting that the videoconference hearing be conducted 
using the facilities which serve his new home town in 
Florida.  Accordingly, the Board will remand the case to 
afford the veteran his requested Board videoconference 
hearing. 38 C.F.R. §§ 20.700(a),(e), 20.703, 20.1304(a) 
(2006).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should transfer the veteran's 
claims folders to the RO which serves his 
new home town.  This new RO should then 
schedule the veteran for a 
Videoconference Hearing to be conducted 
by a Veterans Law Judge.  The appellant 
and his representative should be notified 
of the date and time of the hearing.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


